DETAILED ACTION
Claims 1, 3-26, and 32-33 are pending and under consideration on the merits.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/6/2022 was filed prior to the mailing date of a Final Office Action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it was considered by the Examiner.
Status of the Rejections
The claim objections are withdrawn in view of the amendment.
The 35 USC 112(d) rejection is withdrawn in view of the cancellation of claims 27-32.
The 112(b) rejection is withdrawn in view of the amendment and accompanying arguments.
The 102 rejection is withdrawn in view of the amendment.
The 103 rejection is maintained and expanded to newly added claim 33.
The double patenting rejection is maintained and expanded to newly added claim 33.
37 CFR 1.121
The following is a quotation of 37 CFR 1.121(c):
(Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). 

The amendment submitted 1/20/22 is not in compliance with 37 CFR 1.121, because while the claim listing states that claim 32 is cancelled, and Applicant confirms that claim 32 is cancelled on page 1 of the response, the claim listing continues to show the text of claim 32, and therefore does not show the deletion of the claim.  Applicant must correct the claim listing in the next response.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-26, and 32-33 are rejected under 35 U.S.C. 103 as unpatentable over Ron et al. (US Pat. Pub. 2008/0248017).
 As to claims 1, 3-26, and 32-33, Ron discloses an intravaginal ring device comprising at least two segments, wherein one or more of the segments comprises a mixture of a drug and ethylene-vinyl acetate polymer, wherein the drug is progesterone (paragraph 16 and Example 1).
Regarding claim 10, the Ron device has a diameter of 40-80 mm and a cross-sectional diameter of 2-12 mm, which encompasses the recited diameters.    
  As to claims 6 and 33, Ron further teaches that the drug loading can range from about 0.01-50 wt%, which encompasses the amount recited.  Ron also teaches that the release of drug from the device is determined to a large extent by the vinyl acetate content of the polymer, and that the dosage rate per area of the device can be controlled by varying the composition and properties of the EVA, and that further control over the release of the drug is obtainable by controlling the surface area of the device by, for example, increasing the length and/or circumference of the segment comprising the drug (paragraph 68).  Ron also teaches that the rate of passage of hydrophilic drugs can be increased by selectively hydrolyzing the acetate groups to alcohol groups (paragraph 69).  Ron further discloses that the amount of drug released from the device also can be modified over a wide range by selecting the amount of drug to provide an initial concentration that will result in a desired release rate (paragraph 77).  Ron further provides guidance as to suggested daily release rates or desired serum levels of the drug for the treatment of various conditions (see, e.g., paragraphs 103, 115, 129).  Ron also discloses that the lengths of the segments of the device are chosen to give the required performance, depending on the ratios and dosages of the drugs to be delivered, and the nature of the polymer and its capacity to prevent drug permeation (paragraph 81).   
As to claims 1, 3-26, and 32-33, Ron does not further expressly teach the daily release rates of claims 1, 3-5, and 11-14, nor the Cmax, AUC, CAVG, and Tmax values recited by claims 15-26.  Nor does Ron expressly teach that the vinyl acetate content of the segment containing the pregesterone is about 28% (claims 6 and 33), nor the length of the EVA segment containing the progesterone (claims 7-9).    
As to claims 1, 3-26, and 32-33, it would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the present invention to modify the Ron device by selecting the appropriate vinyl acetate content, drug loading, surface area of the drug containing segments, and degree of hydrolysis of the acetate groups, in order to regulate the release of drug so as to obtain the release rates, Cmax, AUC, CAVG, and TMax values recited by the claims, since Ron expressly discloses that it is desirable to tailor the rates of release of the active and expressly teaches various parameters that can be optimized in order to obtain said rates of release, including vinyl acetate content, initial drug concentration, degree of hydrolysis of the acetate, and surface area of the segment comprising the drug, such that the skilled artisan would have had the motivation and guidance necessary to vary said parameters in order to arrive at a desired daily release rates including the recited daily release rates, and which would can result in the Cmax, AUC, CAVG, and TMax values recited by the claims. Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 6 and 33, it further would have been prima facie obvious to optimize the amount of the vinyl acetate content to be about 28%, since Roy expressly teaches that the release of drug from the device is determined to a large extent by the vinyl acetate content of the polymer, thereby establishing said content as a result effective variable subject to an optimization process to arrive at a desired degree of release.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As to claims 7-9, it further would have been prima facie obvious to vary the length of the EVA segment comprising the progesterone so as to read on the recited ranges, since Roy expressly discloses said length as being a result effective variable that will affect the dosage of the drug that is delivered.  Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Applicant’s Arguments
Applicant argues that Ron teaches away from making the claimed devices because Ron is focused on devices that have zero order kinetics, citing to paragraph 73.  Applicant concludes that the skilled artisan would not have been motivated by Ron to make the claimed non-zero order vaginal devices.
In response, this argument is not persuasive because, and as Applicant notes at the past paragraph of page 6 of the response, zero order kinetic release means that drug is released at a rate that does not change with time.  Under this definition, most of the present claims do not in fact require non-zero order kinetics.  Base claim 1 merely recites that after a time period of one day, the ring is releasing between about 4-12 mg in a day.  This limitation in no way preludes the ring from releasing different amounts of drug on different days.  
While claims 12-14 do require different release rates on different days, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
Additionally,  "[t]he use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Additionally, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").
Here, while Ron teaches at paragraph 4 that the release of drug follows zero order kinetics, paragraph 73 recites that a drug delivery device of the invention providing zero order kinetics is merely a “preferred” embodiment:

    PNG
    media_image1.png
    265
    533
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    423
    533
    media_image2.png
    Greyscale

Therefore, it follows that the device of Ron is not limited to one exhibiting zero order kinetics such that other drug release kinetics could be used in nonpreferred embodiments, and paragraph 73 goes on to note that other methods for the controlled release of drug are also known.  Additionally, and as discussed in the rejection, Ron expressly discloses that it is desirable to tailor the rates of release of the active and expressly teaches various parameters that can be optimized in order to obtain said rates of release, including vinyl acetate content, initial drug concentration, degree of hydrolysis of the acetate, and surface area of the segment comprising the drug, such that the skilled artisan would have had the motivation and guidance necessary to vary said parameters in order to arrive at other drug release profiles that would satisfy the limitations of the present claims including claims 12-14.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-26, and 32-33 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 16/835,251, and in view of Ron et al. (US Pat. Pub. 2008/0248017) where indicated below.
This is a provisional nonstatutory double patenting rejection.
The teachings of Ron are relied upon as discussed above.
Although the copending claims are not identical, they are not patentably distinct because they recite An EVA intravaginal ring comprising at least two segments, one of which comprises progesterone, and having release rates, diameters, drug loadings, vinyl acetate content, and Cmax, AUC, CAVG, and TMax values that read on the presently claimed values.  Additionally, discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   
Response to Applicant’s Arguments
Applicant argues that the cited secondary reference, Ron et al., does not render the claims obvious for the reasons discussed in response to the 103 rejection.  
In response, this argument is not persuasive for the same reasons discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAREN GOTFREDSON whose telephone number is (571)270-3468.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAREN GOTFREDSON/Examiner, Art Unit 1619                                                                                                                                                                                                        
 
/Patricia Duffy/Primary Examiner, Art Unit 1645